DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, claim 2 recites, “the lateral direction” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a lateral direction” and will be interpreted as such.
Re claim 5, claim 6 recites, “the entire lower surface” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “an entire lower surface” and will be interpreted as such.
Re claim 6, claim 6 recites, “the rea” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “an area” and will be interpreted as such.
Re claim 12, claim 12 recites, “the attachment” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “attachment” and will be interpreted as such.
Claim 13 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-12, 14-15 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Waters (US 2008/0190690).
Re claim 1, Waters discloses a ceiling panel (10) comprising: 
a panel body (16) including an upper surface (upper surface of 16, being the bottom side of 16 in Fig. 1), a lower surface (lower surface of 16, being the upper surface of 16 in Fig. 1), a first end (20), a second end (22), a first lateral side (12), and a second lateral side (14); and 
a bracket (80) extending upward from (Fig. 7) the upper surface (upper surface of 16) of the panel body (16) and offset from a center of gravity (Fig. 7) of the panel body (16) toward the first end (20), the bracket (80) including an upper fastener (86) configured to attach the ceiling panel (10) to a frame element of a ceiling grid (86 is capable of attaching the panel 10 to a frame element of a ceiling grid, as this is a statement of intended use), 
wherein an angle ([0024]) of the panel body (109) is adjustable with respect to the attachment of the upper fastener (86) of the bracket (80).
Re claim 2, Waters discloses the ceiling panel according to claim 1, wherein the angle ([0025]) of the panel body (10) is adjustable about an axis (see, for example, Fig. 9) extending in the lateral direction (lateral direction of 10).
Re claim 3, Waters discloses the ceiling panel according to claim 1, wherein the panel body (16) is curved (Fig. 1).
Re claim 5, Waters discloses the ceiling panel according to claim 1, wherein the entire lower surface (lower surface of 16, being the upper surface of 16 in Fig. 1) is unencumbered (Fig. 1).
Re claim 6, Waters discloses the ceiling panel according to claim 1, wherein the area of the upper surface (upper surface of 16, being the lower surface of 16 in Fig. 1) that surrounds the bracket (80) is unencumbered (Fig. 8).
Re claim 8, Waters discloses the ceiling panel according to claim 1, wherein the upper fastener (86) of the bracket (80) includes a support flange (84) configured to hook over a horizontal flange of the frame element of the ceiling grid (84 is capable of hooking over a horizontal flange of the frame element of the ceiling grid, as this is a statement of intended use).
Re claim 9, Waters discloses the ceiling panel according to claim 1, wherein the upper fastener (86) of the bracket (80) includes an upper web plate (84) configured to connect to a vertical web of the frame element of the ceiling grid (84 is capable of connecting to a vertical web of the frame element of the ceiling grid, as this is a statement of intended use).
Re claim 10, Waters discloses the ceiling panel according to claim 1, wherein the upper fastener (86) of the bracket includes a channel (between elements 84) configured to surround a portion of the frame element of the ceiling grid (the channels between elements 84 are capable of surround a portion of the frame element of the ceiling grid, as this is a statement of intended use).
Re claim 11, Waters discloses the ceiling panel according to claim 1, wherein the bracket (80) further comprises a lower fastener (90) that attaches to the upper fastener (86).
Re claim 12, Waters discloses the ceiling panel according to claim 11, wherein the attachment (Fig. 8) between the upper fastener (86) and lower fastener (90) is adjustable ([0041]) and provides the adjustability ([0041]) of the angle ([0024]) of the panel body (16).
Re claim 14, Waters discloses the ceiling panel according to claim 11, wherein the lower fastener (90) includes a fin (88) that extends upward (Fig. 8) from the upper surface (upper surface of 16) of the panel body (16).
Re claim 15, Waters discloses the ceiling panel according to claim 11, wherein the upper fastener (86) includes a lower web plate (82) that attaches to the fin (88) of the lower fastener (90).
Re claim 21, Waters discloses a method of forming (Fig. 1, showing the panel formed) a ceiling panel (10) according to claim 11 (see above), the method comprising: forming the panel body (Fig. 1, showing 16 formed); forming the fin (Fig. 8, showing 88 formed) of the lower fastener (90) of the bracket (86) on the upper surface (upper surface of 16) of the panel body (16); and attaching (Fig. 8, showing 82 attached) the upper fastener (82) of the bracket (86) to the fin (88) of the lower fastener (90) of the bracket (86).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2008/0190690) in view of Caimi (US 2014/0299407).
Re claim 4, Waters discloses the ceiling panel according to claim 1, but fails to disclose wherein a width of the panel body tapers along a longitudinal direction that extends between the first end and second end.
However, Caimi discloses wherein a width (Fig. 4a, width of 100) of the panel body (100) tapers along a longitudinal direction (Fig. 1) that extends between the first end (left end of 100) and second end (right end of 100).
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Waters wherein a width of the panel body tapers along a longitudinal direction that extends between the first end and second end in order to provide a greater degree of direction adjustment of the panel ([0091]).  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 7, Waters discloses the ceiling panel according to claim 1, but fails to disclose wherein a perimeter of the panel body along the first lateral side, second end, and second lateral side is free and unattached.
However, Caimi discloses wherein a perimeter of the panel body (perimeter of 100 in Fig. 4a) along the first lateral side (one side of 100), second end (left end of 100), and second lateral side (a second side of 100) is free and unattached (Fig. 5).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Waters wherein a perimeter of the panel body along the first lateral side, second end, and second lateral side is free and unattached in order to provide a greater degree of direction adjustment of the panel ([0091]), and to provide a clear, more aesthetically pleasing look from the front surface of the panel body.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2008/0190690) in view of Schumacher et al (“Schumacher”) (US 6,318,671).
Re claim 13, Waters discloses the ceiling panel according to 12, but fails to disclose wherein at least one of the upper fastener and the lower fastener includes a plurality of openings for selectable connection with the other of the upper fastener and lower fastener.
However, Shucmacher discloses wherein at least one of the upper fastener and the lower fastener (13-17) includes a plurality of openings (13’-17’) for selectable connection (Fig. 4) with the other of the upper fastener and lower fastener (2A, 2B).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Waters wherein at least one of the upper fastener and the lower fastener includes a plurality of openings for selectable connection with the other of the upper fastener and lower fastener in order to adjust the panels vertically (in addition to just angular adjustment).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2008/0190690).
Re claim 16, Waters discloses the ceiling panel according to claim 11, but fails to disclose wherein the lower fastener is integrally formed with the panel body in a single piece.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Waters wherein the lower fastener is integrally formed with the panel body in a single piece in order to save time and costs via reducing the steps for installation.  In general, it has been held that making integral by using a once piece construction is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Larson, 340 F.2d 965, 968.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firinga (US 2015/0240490) in view of Waters (US 2008/0190690).
Re claim 17, Firinga discloses a ceiling system (Fig. 4-5) comprising: 
a first ceiling panel (12) and a second ceiling panel (12); and 
ceiling grid (Fig. 1, Fig. 5) formed by a plurality of frame elements (9) including a first frame element (9), wherein the first ceiling panel (12) is attached to the first frame element (9) and the second ceiling panel (12) is attached to the first frame element (9),
but fails to disclose the first and second ceiling panels each according to claim 1.  
However, Waters discloses the first and second ceiling panels (10) each according to claim 1 (see above).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling system of Firinga with the first and second ceiling panels each according to claim 1 as disclosed by Waters in order to provide an acoustical panel that is lightweight, easily assembled, easily installed, and easily adjusted to a desired angle ([0005]).  
Re claim 18, Firinga as modified discloses the ceiling system according to claim 17, wherein the first ceiling panel (Waters: 10, Firinga: 12) is attached to the ceiling grid (Firinga: Fig. 4-5) only by an attachment of the bracket (Firinga: 6, Waters: 86) of the first ceiling panel (Waters: 10, Firinga: 12) to the first frame element (Firinga: 9).
Re claim 20, Firinga as modified discloses the ceiling system according to claim 17, wherein a second end (Firinga: one end of 12, Waters: one end of 10) of the first ceiling panel (Waters: 10, Firinga: 12) overlaps (Firinga: Fig. 5) the first end (Firinga: one end of 12, Waters: one end of 10) of the second ceiling panel (Waters: 10, Firinga: 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635